DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote et al. (US Pub 2005/0179267).
As of claim 17, Cote discloses a lock mechanism for a door, the lock mechanism comprising: 
a drive hub configured to rotate in response to rotation of an exterior handle of the door (via control mechanism 12 connected to handle 6; see figs. 2 and 9); 
a main latch having a latched position in which the door is prevented from moving from a closed position and a retracted position in which the door is allowed to move from the closed position (see paragraph [0024] “…a moveable latch 4 engageable with the frame 3 to releasably secure the door 2 therewithin and alternately retractable to enable the door 2 to displace with respect to the frame 3”); and
 an access controller (via lock controller 16; see fig. 2) having a first mode in which the main latch is decoupled from the drive hub and a second mode in which the main latch is operably coupled to the drive hub such that the drive hub is configured to actuate the main latch between the latched position and the retracted position (see paragraph [0024] “the access control mechanism 12 is a connective mechanism 13 adjustable between a first configuration in which the exterior handle 6 is operatively connected with the latch 4 and second configuration in which the exterior handle 6 is unconnected with the latch 4”).  
As of claim 18, Cote discloses that the access controller is configured to translate a pin between the first mode and the second mode (via connective member 18 displaceable between first and second positions C1 and C2; see paragraph [0027]).  
As of claim 19, Cote discloses that the access controller transitions from the first mode to the second mode in response to input from a remote device and contact with an exterior handle of the door (via receiving a wireless transmission from card 15; see paragraph [0029]).  
As of claim 20, Cote discloses the input from the remote device is proximity of the remote device to the access controller or is direct input on the remote device (In the system of Cote once the controller receives code from the card 15 it is interpreted as proximity of the card to the controller; see paragraph [0029]).

As of claim 1, Cote discloses a method of controlling a lock mechanism of an active door, the method comprising: 
transitioning an access controller of the lock mechanism to an authorized access mode in response to an authorized user being sensed approaching the active door from an exterior side of the active door or in response to input on a remote device (via lock controller 16 sensing a fob/card of a user at input device 14; see fig. 2; also see paragraph [0029]), in the authorized access mode, an exterior handle of the active door is decoupled from a main latch of the lock mechanism (in the system of Cote, when the lock senses the user card, at this point, handle 6 and latch 4 are disconnected; see paragraph [0024]); and 
transitioning the access controller from the authorized access mode to an entry mode, in the entry mode the exterior handle is capable of rotating to transition the access controller to an unlocked mode in which the exterior handle is operably coupled to the main latch and capable of retracting the main latch of the active door such that the active door is capable of moving to an open position (via connecting the latch 4 and handle 6 where the user is able to rotate the handle 6 to retract the latch 4 to open the door; see paragraphs [0024]).  
As of claim 2, Cote disclose the step of transitioning the access controller to the authorized access mode includes setting the access controller to the authorized access mode for a predetermined access time, and the method further comprising transitioning the access controller to a latch disconnect mode if the access controller remains in the authorized access mode after the predetermined access time, the exterior handle remaining decoupled from the main latch in the latch disconnect mode of the access controller (see paragraph [0025], “the controller 16 is also preferably configured to operate the connective mechanism 13 to disconnect the exterior handle 6 from the latch 4 upon the expiration of a predetermined time interval (e.g., 5 seconds) after the exterior handle 6 has been connected with the latch 4”).  
As of claim 3, Cote discloses that the predetermined access time is in a range of 5 seconds to 30 seconds (via predetermined time interval (e.g, 5 seconds; see paragraph [0025]).  
As of claim 4, Cote discloses the step of transitioning the access controller to the entry mode includes setting the access controller to the entry mode for a predetermined entry time, and the method further comprising transitioning the access controller to a latch disconnect mode if the access controller remains in the entry mode after the predetermined entry time, the exterior handle remaining decoupled from the main latch in the latch disconnect mode of the access controller (see paragraph [0025], “the controller 16 is also preferably configured to operate the connective mechanism 13 to disconnect the exterior handle 6 from the latch 4 upon the expiration of a predetermined time interval (e.g., 5 seconds) after the exterior handle 6 has been connected with the latch 4”).  
As of claim 5, Cote discloses that the predetermined entry time is in a range of 0.5 seconds to 5 seconds (via predetermined time interval (e.g, 5 seconds; see paragraph [0025]).  
As of claim 6, Cote discloses the step of transitioning the access controller from the entry mode to an unlocked mode in response to the exterior handle being rotated from a neutral position in a first direction, the access controller switching the lock mechanism to an operating configuration when in the unlocked mode such that the exterior handle is operably coupled to the main latch and capable of retracting the main latch, the active door capable of moving to an open position when the main latch is retracted (see paragraph [0043], …”when the connective mechanism 13 connects the exterior handle 5 with the latch 4, rotational displacement of the handle outer portion 102 displaces the latch 4 between the first and second latch positions”, thereby allowing the user to open the door).  
As of claim 8, Cote discloses that the access controller transitioning to latch disconnect mode in response to extension of the main latch or a deadbolt of the lock mechanism to a deadbolt position (via disconnecting the latch 4 from the handle 6 in response to extension of the latch; see paragraph [0047]).
As of claim 10, Cote discloses the step of transitioning the access controller of the lock mechanism to the authorized access mode is in response to sensing the remote device approaching the active door from the exterior side of the active door or in response to direct input on the remote device, the remote device in operable communication with the access controller (via lock controller 16 sensing a fob/card of a user at input device 14; see fig. 2; also see paragraph [0029]).  
As of claim 11, Cote discloses the step of transitioning the access controller of to the entry mode is in response to sensing contact with the exterior handle when the access controller is in the authorized access mode (see paragraph [0043],” the exterior handle 6 includes an inner portion 100 engageable by the connective mechanism 13 and an outer portion 102 manipulable by a user. As such, when the connective mechanism 13 connects the exterior handle 5 with the latch 4, rotational displacement of the handle outer portion 102 displaces the latch 4 between the first and second latch positions”).  
As of claim 12, Cote discloses a method of operating a lock mechanism of an active door, the method comprising: detecting an authorized user approaching an exterior side of the active door or receiving direct input on a remote device such that an access controller of the lock mechanism transitions to an authorized access mode, an exterior handle of the lock mechanism being decoupled from a main latch of the lock mechanism in the authorized 24 WBD (US) 49637341viPatent Application Atty. Docket: E040 2600US.1 (38864.0356.8)access mode such that the exterior handle is prevented from operating a main latch of the lock mechanism; transitioning the access controller to an entry mode such that the exterior handle is operably coupled to the main latch; and transitioning the access controller to an unlocked mode in response to movement of the exterior handle of the active door in a first direction from a neutral position when the access controller is in the entry mode, in the unlocked mode of the access controller, the exterior handle is operably coupled to the main latch such that movement of the exterior handle in the first direction retracts the main latch to allow the active door to move to an open position (Claim 12 claims similar subject matter to claim 1 and 6 and is rejected in the same manner. Please see rejection of claims 1 and 6).  
As of claim 14, Cote discloses rotating a deadbolt hub to extend the main latch or a deadbolt to a deadbolt position such that the access controller transitions from the unlocked mode to a latch disconnect mode in which the exterior handle is decoupled from the main latch (see paragraph [0044], “coupler member 110 preferably includes a generally circular plate 112 and a generally rectangular bearing block 114 attached to the plate 112. The plate 112 has a central engagement opening 113 that is generally axially aligned with the housing opening 77, such that the exterior spindle 44B extends through the housing opening 77 and engages the coupler opening 113, preferably with a friction fit, so as to connect the coupler member 110 with the latch 4.”).  
As of claim 16, Cote discloses transitioning the access controller to a latch disconnect mode from the authorized access mode after a predetermined access time in the authorized access mode or from the entry mode after a predetermined entry time in the entry mode (see paragraph [0025], “the controller 16 is also preferably configured to operate the connective mechanism 13 to disconnect the exterior handle 6 from the latch 4 upon the expiration of a predetermined time interval (e.g., 5 seconds) after the exterior handle 6 has been connected with the latch 4”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US Pub 2005/0179267).
As of claims 9 and 15, Cote discloses all the limitation of the claimed invention as mentioned in claim 1 above, Cote discloses that the lock control system is put into latch disconnect state suing input device 14A or lockdown input device 22 (see fig. 2; also see paragraph [0024]), however it does not explicitly disclose that the input devices are remote devices. However, it would have been obvious to one having ordinary skill in the art to utilize a remote device to transmit latch disconnect signals in order to control locking unlocking of the lock, since remotely actuated powered door locks are well known the art that are controlled by a remote controls or key fobs.
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopalakrishnan et al. (US Pub 2015/0315816) discloses a lock wherein in lock state handle is disconnected from a latch 122 (see paragraph [0033]).
Hickman (US Pub 2014/0165677) discloses a lock assembly, wherein in a locked condition, exterior operator handle 28 is decoupled from spindle assembly 46, and thus a rotation of exterior operator handle 28 does not result in a retraction of bolt 56. In an unlocked condition, exterior operator handle 28 is coupled to spindle assembly 46 via coupling mechanism 52 to operate latch assembly 18, and thus a rotation of exterior operator handle 28 will result in a retraction of bolt 56.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683